Citation Nr: 0103531	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  95-31 235	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected diabetes mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension prior to January 12, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hypertension, beginning January 12, 1998.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the right 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had more than 15 years of active service 
concluding in August 1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

During the pendency of this appeal the RO has increased the 
ratings assigned to diabetes mellitus, from 20 percent to 40 
percent effective June 27, 1994, and hypertension, from 10 
percent to 20 percent effective January 12, 1998.  Although 
each increase represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal 
continues.

The above claims stem from an application for increase 
received June 27, 1994, the date assigned to the increase for 
diabetes mellitus.  However, with respect to hypertension the 
RO assigned increased 20 percent evaluation effective only 
beginning on January 12, 1998.  Insofar as the veteran 
disagreed with the 10 percent rating assignment and has not 
withdrawn that appeal, see 38 C.F.R. § 20.204 (2000), the 
question of entitlement to in excess of a 10 percent rating 
for hypertension continues.


FINDINGS OF FACT

1.  In a rating decision dated in April 1985 the RO denied 
entitlement to service connection for a back disorder and 
properly notified the veteran of that determination; he did 
not appeal.

2.  The evidence submitted subsequent to the April 1985 RO 
decision that denied service connection for a back disorder 
bears directly and substantially upon the specific matter 
under consideration; is not cumulative or redundant; and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Prior to January 12, 1998, hypertension is manifested by 
no more than diastolic pressure readings of less than 110, 
requiring medication for control.

4.  Beginning January 12, 1998, hypertension is manifested by 
no more than diastolic pressure readings of less than 110 but 
is manifested by systolic pressure readings in excess of 200; 
the new rating criteria is more favorable to the veteran 
beginning January 12, 1998, and has been applied.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
a back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.135(a) (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension for the period prior to January 12, 1998 
have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998, 
2000).

3.  Beginning January 12, 1998, the criteria for an 
evaluation in excess of 20 percent for service-connected 
hypertension have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Materiality--Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Materiality-Factual Background

Service medical records reflect that in March 1970 the 
veteran complained of low back pain without trauma; the 
impression was probable strain.  The veteran presented in 
November 1970, stating he had been coughing when something 
"pulled" in his back.  Physical examination revealed spasm 
of the lumbosacral muscles.  Straight leg raising was 
negative.  In May 1971 the veteran again complained of pain 
back, as well as stomach pain; no diagnosis was offered at 
that time.  At discharge the spine was clinically evaluated 
as normal.

The record contains a report of VA examination completed in 
February 1985.  In connection with such the veteran reported 
having had some back problems during the year prior but that 
such was not service-connected.  The veteran related he 
lifted a hundred pound weight and had some backaches.  The 
examiner concluded that the veteran had positive straight leg 
raising bilaterally, 

[w]hich seems to be related to his back 
problem.  Because the back problem was 
due to an industrial accident at Kaiser, 
the patient has had this complaint for 
the last one year and we will not cover 
the problem of the back as part of his 
service connected injury.

A private medical statement dated in March 1985 notes 
examination of the veteran in December 1983 and January 1984 
for complaints of back and leg pain, with difficult straight 
leg raising on the right.  The private physician diagnosed 
sciatic radiculopathy.

In a rating decision dated in April 1985, the RO denied 
service connection for a low back condition with sciatica.  
Later that month the RO advised the veteran his claim had 
been denied and provided him with notice of his appellate 
rights.  He did not appeal.

In June 1994, the RO received the veteran's application to 
reopen his claim.  Received subsequent to the April 1985 
rating decision are the reports of VA examinations conducted 
in October and September 1996 and in September 1998, and, VA 
outpatient records dated from May to July 1994.  Outpatient 
records include note of chronic low back pain since 1976.  At 
the time of examination in 1996, the veteran complained of 
back pain radiating into his buttock and left side.  

He reported that he had been a helicopter gunner in service 
and was required to wear a heavy bullet proof vest.  He 
related his back pain to being subjected to repetitive 
bouncing and jarring in service.  The diagnosis was L5 to S1 
disc disease, with posterior element arthritis.  In 
connection with examination in 1998 the veteran reported 
having had back pain since the 1960's, not specifically 
related to any trauma.  The impression was degenerative 
arthritis with degenerative disc disease at L4 to L5 and L5 
to S1.

Materiality--Analysis

First, the Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, and 
further in view of the fact that the Board herein reopens the 
claim, no prejudice results to the veteran by the Board's 
consideration based on materiality.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

In this case, the veteran did not timely appeal the RO's 
April 1985 decision and such became final.  
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000); see also 
38 C.F.R. § 19.192 (1984).  Subsequent to that time the 
veteran has argued that he has had continued back foot 
problems incurred as a result of regular in-service jostling 
in the course of his duties.  The specifics of such argument 
is new.  Moreover, newly received medical records include a 
history of symptoms since service.  Those records speak to 
the etiology of the veteran's back disorder and are so 
significant that they must be considered in connection with 
the veteran's claim.  Accordingly, the claim is reopened.  
38 C.F.R. § 3.156(a).  That matter is further discussed in 
the remand portion of this decision insofar as additional 
development is indicated to fulfill VA's duty to assist.

Rating Evaluation-Generally Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Rating Evaluation-Initial Matters

In reaching the decisions herein, the Board has considered 
that Congress recently passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  The veteran has had 
VA examinations relevant to the claimed disabilities, the RO 
has obtained identified pertinent medical records, and, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal. 

The Board acknowledges the request by the veteran's 
representative that remand be ordered to accomplish further 
VA examinations prior to rating the claimed disabilities.  
The Board finds no basis for doing so.  The 1998 VA 
examination report reflects a thorough examination and 
recordation of pertinent manifestations, to include those 
contemplated in the diagnostic code applicable to 
hypertension.  The examiner included notation of multiple 
blood pressure readings, based upon which an increase was 
warranted.  Finally, the Board emphasizes that the veteran 
has not complained of worsened symptomatology relative to his 
hypertension since the time of that examination.  See Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999) (No examination 
required in absence of evidence showing some increase in 
disability).  A remand for adjudication by the RO of the 
rating claims would only serve to further delay resolution of 
the veteran's claim.  

The Board recognizes that during the pendency of the 
veteran's appeal, the schedular criteria pertinent to 
hypertension have been amended.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise. 

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In this case the veteran has been advised of the old and new 
regulations pertinent to hypertension in the course of the 
appeal via the statement of the case and supplemental 
statements of the case, and, where indicated, the Board has 
applied the more favorable law.  

Hypertension Analysis

The RO granted service connection for hypertension and 
assigned a 10 percent evaluation in April 1985, effective 
November 7, 1984.  In June 1994 the veteran requested an 
increase.  VA outpatient records show blood pressure reading 
of 158/88, 180/100 and 182/100 in May 1994 and 164/84 in July 
1994.

In connection with examination in November 1996, the 
veteran's seated blood pressure was 160/96; supine reading 
was 154/90 and standing reading was 164/86.  The diagnosis 
was a history of hypertension.  

At the time of examination in September 1998, the veteran's 
seated blood pressure readings were 198/100, 200/100, 
202/106, and standing readings were 204/106, 202/102, and 
204/100.  The examiner noted poor controlled hypertension 
without abnormal cardiac findings.

The veteran is currently service-connected for hypertension, 
evaluated as 20 percent pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7101, effective January 12, 1998.  

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996).

As the evidence shows, under the old criteria the veteran 
does not meet the 20 percent criteria.  The competent 
evidence of record is consistent in showing diastolic blood 
pressure readings consistently below 110, although poorly 
controlled.  Thus, prior to January 12, 1998, the date of the 
change in regulation, no more than a 10 percent evaluation is 
warranted.  The new regulation is not for application prior 
to its effective date.  See VAOPGCPREC 3-2000.

Effective January 12, 1998, the rating schedule provides for 
assignment of a 10 percent evaluation where the diastolic 
pressure is predominantly 100 or more, or where the systolic 
pressure is predominantly 160 or more.  Such is also the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assigned where the diastolic pressure is predominantly 110 
or more, or where the systolic pressure is predominantly 200 
or more.  Diastolic pressure of predominantly 120 or more 
warrants assignment of a 40 percent rating and diastolic 
pressure of predominantly 130 or more warrants assignment of 
a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7101 
(2000).

Under the above criteria, the Board notes that the veteran 
demonstrated multiple systolic pressure readings in excess of 
200 upon examination in 1998.  Based on such he warrants 
assignment of a 20 percent evaluation.  However, again, his 
diastolic pressure remained consistently below 110, and 
certainly below 120, so a 40 percent evaluation is not 
warranted under the new criteria.  Nor is there outpatient 
evidence of diastolic pressure readings in excess of 120 or 
more to establish an evaluation in excess of 20 percent.

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence is 
against entitlement to a 10 percent evaluation prior to 
January 12, 1998, and against entitlement to an evaluation in 
excess of 20 percent thereafter.  Thus, the claim is denied.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened; to that extent only the appeal is 
granted.

An evaluation in excess of 10 percent for service-connected 
hypertension for the period prior to January 12, 1998, is 
denied.

An evaluation in excess of 20 percent for service-connected 
hypertension for the period beginning January 12, 1998, is 
denied.


REMAND

The Board has reopened the veteran's claim of entitlement to 
service connection for a back disorder herein above.  To 
avoid prejudice to the veteran, the case is remanded for the 
RO to conduct a de novo review of the complete evidentiary 
record.  Furthermore, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines VA obligations with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The law now specifically provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

In this case the record clearly shows currently diagnosed 
back disability and also reflects back symptomatology and 
treatment during the veteran's active service period.  The 
claims file does not contain any medical opinion as to the 
etiology of the veteran's back disorder.  Accordingly, a 
medical opinion is necessary prior to Board adjudication on 
the merits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992), 57 
Fed. Reg. 49,747 (1992)).  

The Board also notes that remand for additional examination 
is warranted pertinent to the veteran's diabetes mellitus and 
residuals of a right thigh gunshot wound.  By way of history, 
service records document a gunshot wound to the right thigh 
with laceration of the right popliteal vein requiring repair.  
Thereafter records indicate complaints centered around the 
knee joint, as well as general complaints of leg pain and 
swelling.  Here the Board notes that the contemporary medical 
evidence both suggests and disputes peripheral neuropathy of 
the lower extremities and retinal neuropathy due to diabetes 
mellitus; identifies vascular deficiencies of the lower 
extremities without relating such to any underlying disease 
process; and, pertinent to the right thigh gunshot wound, 
addresses only scarring and joint function, without specific 
discussion of muscle, nerve/vascular injury.  Also, the 
veteran has complained of intermittent claudication, numbness 
and a pins-and-needles feeling in his lower extremities.  
Notably, the criteria under the Schedule pertinent to 
diabetes mellitus include consideration of complications such 
as vascular deficiencies and/or ocular involvement.

The above raises questions as to the attribution of the 
veteran's lower extremity manifestations and/or the nature 
and severity of manifestations from diabetes mellitus and 
residuals of a right thigh gunshot wound.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  See also Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Thus, remand for clarifying medical information is warranted.

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated or 
evaluated him for a back disorder.  In 
particular, the RO should request the 
veteran to provide information relevant 
to his reported work-related injuries in 
the 1980s and to provide release so that 
VA may obtain documents such as medical 
records and/or any workman's compensation 
claims associated therewith.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  The 
RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

2.  The RO should also, in accordance 
with Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated or 
evaluated him for diabetes mellitus or 
disability affecting the lower 
extremities.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
file.  The RO should inform the veteran 
of any records it has been unsuccessful 
in obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

4.  The RO should schedule the veteran 
for appropriate VA examination pertinent 
to the back.  The examiner must review 
the claims folder before completing the 
examination report.  The examiner is 
requested to provide an opinion as to the 
etiology of the veteran's existing back 
disorder, stating whether it is at least 
as likely as not that such is related to 
service.  

5.  The RO should schedule the veteran 
for appropriate VA examination(s) 
pertinent to diabetes mellitus and 
residuals of a right thigh gunshot wound.  
The examiner must review the claims 
folder before completing the examination 
report.  The examiner(s) is/are requested 
to identify all current manifestations 
attributable to diabetes mellitus and 
residuals of a right thigh wound. 

With respect to diabetes mellitus, the 
examiner(s) is/are requested to comment 
on the overall severity of such, as well 
as commenting on factors such as the 
frequency and treatment required for any 
episodes of ketoacidosis or hypoglycemic 
reactions; any weight loss or loss of 
strength; and the presence and severity, 
or absence of complications attributable 
to diabetes mellitus.  The examiner(s) 
is/are specifically requested to confirm 
or refute the presence of pruritus ani, 
vascular deficiencies, or ocular 
disturbances that are attributable to 
diabetes mellitus.  

With respect to the right lower 
extremity, the examiner(s) is/are 
requested to provide active and passive 
ranges of right knee and hip motion, 
identifying any motion loss attributable 
to the veteran's service-connected 
injury, and also to comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disabilities, such as manifested by pain, 
atrophy, changes in skin condition, 
weakness, fatigue, etc.  The examination 
report should identify any muscle 
involvement residual to the in-service 
gunshot wound, stating the muscle group 
affected and the severity of existing 
impairment, if any.  The examiner(s) 
should comment on residual scarring, 
stating if such are symptomatic.  The 
examiner(s) is/are further specifically 
requested to comment on any vascular 
involvement attributable to the in-
service injury, identifying the nature 
and extent of current manifestations 
thereof, if any.

6.  The veteran is advised that the 
examinations requested in this remand are 
necessary to evaluate his claim, and that 
a failure without good cause to report 
for scheduled examinations, without good 
cause, could result in the denial of such 
claim.  38 C.F.R. § 3.655 (2000).

7.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for a back disorder and his 
claims of entitlement to increased 
evaluations for diabetes mellitus and 
residuals of a gunshot wound to the right 
thigh, with consideration of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2000) in 
effect prior and subsequent to June 6, 
1996, and consideration of the rating 
criteria for muscle group injuries in 
effect prior and subsequent to July 3, 
1997.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (2000).  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



